Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2002

Pahler v. Wilkes-Barre
Precedential or Non-Precedential:

Docket 1-2275




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Pahler v. Wilkes-Barre" (2002). 2002 Decisions. Paper 170.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/170


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                             No. 01-2275



                          CHARLES M. PAHLER,
                                          Appellant

                                  v.

              CITY OF WILKES-BARRE; THOMAS D. McGROARTY,
        individually and as Mayor of the City of Wilkes-Barre;
           WILLIAM J. BARRETT, individually and as Chief of
                 Police in the City of Wilkes-Barre


          On Appeal from the United States District Court
              for the Middle District of Pennsylvania
                    (D.C. Civil No. 00-cv-01143)
              District Judge: Hon. William J. Nealon


             Submitted Under Third Circuit LAR 34.1(a)
                          February 7, 2002

           Before:   SLOVITER, AMBRO, Circuit Judges, and SHADUR, District
Judge

                       (Filed:   March 12, 2002)



                       OPINION OF THE COURT
SLOVITER, Circuit Judge.

     Charles Pahler appeals from the District Court's dismissal of his
complaint
brought pursuant to 42 U.S.C.   1983 against the City of Wilkes-Barre
("City"), its
Mayor, Thomas D. McGroarty ("McGroarty"), and its Chief of Police, William
Barrett
("Barrett"), alleging a violation of the substantive due process component
of the
Fourteenth Amendment. Pahler, a City police officer, was ordered to
participate in a drug
raid during which he sustained severe injuries from a buckshot from a
shotgun of a fellow
police officer who neglected to set the safety mechanism on the shotgun.
The officer who
discharged the shotgun was a member of the Emergency Services Unit ("ESU")
of the
Police Department, but the ESU was not used in the raid.
     Pahler claims that defendants violated his Fourteenth Amendment right
to due
process by requiring him to participate in a high risk drug raid with
officers who were not
adequately trained and by failing to use the ESU despite the fact that it
comprises
"officers who volunteered their candidacy, were then specially selected as
members of the
ESU, and were then to be specially and continually trained to manage
highly dangerous
incidents of violence arising in the City." App. at 3. Pahler was not a
member of the
ESU and his duties predominantly consisted of patrolling a specific
geographical area in a
marked Department vehicle.
     Pahler's claim implicates two distinct legal theories: the "state-
created danger"
theory and the "failure to train" theory. Pahler now challenges the
District Court's
decision, arguing (1) that the District Court committed error by not
accepting as true the
factual allegations in the complaint and (2) that the District Court erred
by concluding
Pahler failed to plead a cause of action under a "failure to train"
theory.
     For the reasons that follow, we will now affirm.
                                I.
     In dismissing Pahler's complaint, the District Court held that
"state-created
danger" substantive due process claims are "inapplicable to law
enforcement personnel
who are injured during the course of their employment." App. at 61
(citing Collins v.
City of Harker Heights, 503 U.S. 115 (1992); Rutherford v. City of Newport
News, 919
F. Supp. 885 (E.D. Va. 1996), aff'd, 107 F.3d 867 (4th Cir. 1997); Hartman
v. Bachert,
880 F. Supp. 342 (E.D. Pa. 1995)). The District Court also concluded that
even if the
"state-created danger" theory were applicable to Pahler's claims,
defendants' alleged
failure to use the ESU to conduct a raid on a suspected drug dealer's
residence was not
"'deliberatively indifferent' behavior that shocks the conscience
constituting a substantive
due process violation." App. at 62. Finally, the District Court
determined that even if
Pahler's "state-created danger" theory is found to apply to law
enforcement officers who
suffered employment-related injuries, McGroarty and Barrett are entitled
to the defense of
qualified immunity. App. at 63.
     The District Court also dismissed Pahler's Fourteenth Amendment
substantive due
process "failure to train" claim. The court held that Pahler "has neither
identified the
specific training the [C]ity should have offered which would have
prevented his injury,
nor has he established that such training was not provided." App. at 65.
In addition, the
District Court noted that Pahler's complaint appears to support the view
that the
individual who engaged in the injurious act has been trained in the use of
shotgun, but
merely neglected to set the safety device. According to the District
Court, such conduct
does not rise to the level of a constitutional violation. App. at 65
(citing County of
Sacramento v. Lewis, 523 U.S. 833, 849 (1998) ("opining that 'liability
for negligently
inflicted harm is categorically beneath the threshold of constitutional
due process'")).
                                II.
     This court's review of a district court order dismissing a complaint
pursuant to
Rule 12(b)(6) for failure to state a claim upon which relief may be
granted is plenary and
we apply the same test as the District Court. See Doug Grant, Inc. v.
Greate Bay Casino
Corp., 232 F.3d 173, 183 (3d Cir. 2000). Although our standard of review
requires us to
"accept as true all factual allegations in the complaint, we need not
accept as true
'unsupported conclusions and unwarranted inferences.'" Id. at 183-84
(quoting City of
Pittsburgh v. W. Penn Power Co., 147 F.3d 256, 263 n.13 (3d Cir. 1998)).
                      A. State-Created Danger
     Generally, the state has no affirmative obligation to protect its
citizens from the
violent acts of private individuals. One of the exceptions to this
general principle is the
"state-created danger" theory of liability, which we adopted in Kneipp v.
Tedder, 95 F.3d
1199 (3d Cir. 1996). We applied the four-part test articulated in Mark v.
Borough of
Hatboro, 51 F.3d 1137 (3d Cir. 1995), which holds a state actor liable if:
                     (1) the harm ultimately caused was foreseeable and
fairly
           direct; (2) the state actor acted in willful disregard for the
           safety of the plaintiff; (3) there existed some relationship
           between the state and the plaintiff; (4) the state actors used
           their authority to create an opportunity that otherwise would
           not have existed for the third party's crime to occur.
Kneipp, 95 F.3d at 1208 (quoting Mark, 51 F.3d at 1152).
     Thereafter, in County of Sacramento v. Lewis, 523 U.S. 833 (1998),
the Supreme
Court analyzed the overarching framework of substantive due process. We
held in Miller
v. City of Philadelphia, 174 F.3d 368, 375 (3d Cir. 1999), that Lewis
requires a court, in
all substantive due process cases, to determine if the state actor's
behavior shocks the
conscience. The precise degree of wrongfulness to reach the "conscience-
shocking" level
depends upon the circumstances of a particular case.
     In this case, the District Court held that the second factor of the
Kneipp test has
been modified by the "shock the conscience" standard, and what rises to
that level will
ultimately depend on the factual scenario of the case at hand. We agree.
Accordingly, a
plaintiff seeking to recover under a "state-created danger" theory must
show that the actor
acted with a willful disregard for or deliberate indifference to
plaintiff's safety that rises
to the level of shocking the conscience.
     The District Court stated that regardless of the degree of
culpability that should be
applied, the state-created danger theory arising out of the substantive
due process clause
of the Fourteenth Amendment does not apply to the plaintiff while
functioning as a police
officer. App. at 63. The court also stated that "[e]ven if the state
created danger theory
could be applied to police officers, the conduct of the defendants would
not support a
finding that shocks the conscience." App. at 63. Because we agree with
the latter, we
need not decide whether the "state-created danger" theory applies to a
police officer.
Failure to utilize the ESU to raid a suspected drug-dealer's residence can
hardly be
described as "deliberately indifferent" behavior that shocks the
conscience constituting a
substantive due process violation. As the Supreme Court has stated,
"[t]he Due Process
Clause 'is not a guarantee against incorrect or ill-advised personnel
decisions.'" Collins
v. City of Harker Heights, 503 U.S. 115, 129 (1992) (quoting Bishop v.
Wood, 426 U.S.
341, 350 (1976)).
     Pahler argues that the District Court acted inappropriately in
deciding that the
defendants' actions did not constitute deliberately indifferent behavior
that shocks the
conscience because of the lack of an established record. He hypothesizes
that discovery
could reveal that the defendants deliberately chose not to utilize the ESU
because they did
not want to allocate the additional funds necessary to deploy the ESU. In
Collins, the
Supreme Court cautioned:
                     Decisions concerning the allocation of resources to
individual
           programs, . . . and to particular aspects of those programs,
           such as the training . . . of employees, involve a host of
policy
           choices that must be made by locally elected representatives,
           rather than by federal judges interpreting the basic charter of
           Government for the entire country.

503 U.S. at 128-29. Moreover, we note that Pahler's injury was not caused
by the
dangers of the drug raid but by the negligence of a fellow police officer.
Accepting all of
the allegations of the complaint, we agree with the District Court that
nothing suggests
that defendants acted with indifference that shocks the conscience.
Accordingly,
Pahler's substantive due process claim under the "state-created danger"
theory must fail.
                       B. Failure to Train
     Pahler's second claim is based on the defendants' alleged failure to
train. A
municipality may be held constitutionally liable under   1983 for failing
to properly train
its officers. See City of Canton v. Harris, 489 U.S. 378, 387 (1989);
Reitz v. County of
Bucks, 125 F.3d 139, 145 (3d Cir. 1997). However, inadequate police
training may serve
as the basis for   1983 liability only where the failure to train "amounts
to deliberate
indifference to the rights of persons with whom the police come into
contact." City of
Canton, 489 U.S. at 388. Additionally, "adequately trained officers
occasionally make
mistakes; the fact that they do says little about the training program or
the legal basis for
holding the city liable." Id. at 391.
     "[S]tringent standards of culpability and causation must be applied"
when an
injury is caused by an employee rather than the municipality. Reitz, 125
F.3d at 145.
Thus, "[a] plaintiff pressing a   1983 claim must identify a failure to
provide specific
training that has a causal nexus with their injuries and must demonstrate
that the absence
of that specific training can reasonably be said to reflect a deliberate
indifference to
whether the alleged constitutional deprivations occurred." Id.
     Pahler has not pled any of the necessary elements to state a claim
upon which
liability may be imposed against the defendants under the failure to train
theory. In fact,
Pahler stated in his complaint that the officer who engaged in the
injurious act merely
neglected to set the safety device. Simply put, Pahler makes no
allegation that establishes
his injuries were cased by the defendants' deliberately indifferent
failure to train the
City's officers. As unfortunate as the mistake was, such a mistake cannot
form the basis
of   1983 claim for "failure to train."
                               III.
     Because we find that District Court did not err in dismissing
Pahler's   1983
claim, we will affirm the judgment of the District Court.
__________________________

TO THE CLERK:

          Please file the foregoing opinion.


                                  /s/   Dolores K. Sloviter
                             Circuit Judge